NOS. 12-22-00290-CR
                                            12-22-00291-CR
                                            12-22-00292-CR

                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                   §

RAYMOND LEE BURNS, JR.,                                  §        ORIGINAL PROCEEDING

RELATOR                                          §
                                        MEMORANDUM OPINION
                                            PER CURIAM
        Raymond Lee Burns, Jr., acting pro se, filed this original proceeding in which he appears
to seek an order requiring Respondent to conduct an evidentiary hearing. 1 On November 3,
2022, the Clerk of this Court notified Relator that his petition for writ of mandamus fails to
comply with Texas Rules of Appellate Procedure 52.7 and 52.3(a)-(h) and (j)-(k). See TEX. R.
APP. P. 52.7 (record); see also TEX. R. APP. P. 52.3 (form and contents of petition). The notice
further informed Relator that his petition would be referred to the Court for dismissal unless he
corrected the defects on or before November 14. This deadline expired without an amended
petition, the record, or any other response from Relator. 2
        Texas Rule of Appellate Procedure 52.7 requires the relator to file a record as part of his
petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a
certified or sworn copy of every document that is material to his claim for relief and that was
filed in any underlying proceeding; and (2) “a properly authenticated transcript of any relevant


        1
         Respondent is the Honorable Edwin A. Klein, Judge of the 420th District Court in Nacogdoches County,
Texas. The State of Texas is the Real Party in Interest.
        2
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. In re Guerrero, No. 12-21-00100-CR, 2021 WL 3412558, at *1 n.3 (Tex. App.—Tyler Aug. 4, 2021, no
pet.) (mem. op., not designated for publication).
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained.” TEX. R.
APP. P. 52.7(a). The relator must also furnish an appendix, the necessary contents of which
include, in pertinent part, a certified or sworn copy of any order complained of, or any other
document showing the matter complained of and, unless voluminous or impracticable, the text of
any rule, regulation, ordinance, statute, constitutional provision, or other law (excluding case
law) on which the argument is based. TEX. R. APP. P. 52.3(k)(1)(A), (C).
         It is a relator’s burden to provide this court with a sufficient record to establish the right
to mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—
Tyler Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this case,
Relator did not provide the record in accordance with Rule 52.7. Absent a record, this Court
cannot determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-
15-00067-CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem.
op., not designated for publication). Thus, we deny Relator’s petition for writ of mandamus.
Opinion delivered November 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        NOVEMBER 30, 2022

                                        NO. 12-22-00290-CR



                                  RAYMOND LEE BURNS, JR.,
                                         Relator
                                           V.

                                     HON. EDWIN A. KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Lee Burns, Jr.; who is the relator in appellate cause number 12-22-00290-CR and the
defendant in trial court cause number F1219203, formerly pending on the docket of the 420th
Judicial District Court of Nacogdoches County, Texas. Said petition for writ of mandamus
having been filed herein on November 3, 2022, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                                     3
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        NOVEMBER 30, 2022

                                        NO. 12-22-00291-CR



                                  RAYMOND LEE BURNS, JR.,
                                         Relator
                                           V.

                                     HON. EDWIN A. KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Lee Burns, Jr.; who is the relator in appellate cause number 12-22-00291-CR and the
defendant in trial court cause number F1219204, formerly pending on the docket of the 420th
Judicial District Court of Nacogdoches County, Texas. Said petition for writ of mandamus
having been filed herein on November 3, 2022, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     4
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        NOVEMBER 30, 2022

                                        NO. 12-22-00292-CR



                                  RAYMOND LEE BURNS, JR.,
                                         Relator
                                           V.

                                     HON. EDWIN A. KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Lee Burns, Jr.; who is the relator in appellate cause number 12-22-00292-CR and the
defendant in trial court cause number F1219205, formerly pending on the docket of the 420th
Judicial District Court of Nacogdoches County, Texas. Said petition for writ of mandamus
having been filed herein on November 3, 2022, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                     5